                   Case 20-10343-LSS         Doc 2029       Filed 02/03/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                     Jointly Administered

                                 Debtors.            Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                     Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)

                CENTURY’S MOTION TO COMPEL ICHOR CONSULTING, LLC
                     TO SUBMIT THE DISCLOSURES REQUIRED BY
                   FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

             On January 6, 2021, J. Chad Edwards filed an appearance in these chapter 11 cases

affirming that he does business as “Ichor Consulting, LLC,” and in this capacity represents tort

claimants. 2

             While Mr. Edwards is an attorney, his page on the Texas State Bar website lists his

occupation as “Non-Law-Related Employment” and reports that he is not in practice with any

law firm. 3 The address at which Ichor Consulting, LLC is registered, and the address listed on

Ichor’s filings with the Court, is for a “virtual office” which allows users to “[o]perate from

anywhere, while reflecting a corporate presence.” 4 Ichor Consulting, LLC has no website, and

there is no readily available information about the nature of this entity. 5




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC (4311).
2
      D.I. 1903.
3
      Declaration of Andrew Kirschenbaum (“Kirschenbaum Decl.”) Ex. 1.
4
      Kirschenbaum Decl. Ex. 2.
5
      An Edgar Search did not reveal any information on the company. Kirschenbaum Decl. Ex. 3.

                                                       1
                 Case 20-10343-LSS         Doc 2029       Filed 02/03/21      Page 2 of 3




           No additional information has been provided to the Court or the parties about what Ichor

Consulting is or its economic interest in the case. Nor have any details been provided regarding

Ichor’s employment, including retention agreements, fee-sharing agreements, equity partners,

and/or co-counsel agreements. Century wrote BSA’s bankruptcy counsel on January 6 to ask

what Ichor Consulting, LLC is and what role it plays in the case and received no response. 6

           As this Court has explained in this case, “[t]he purpose of Rule 2019 is transparency;

transparency with respect to the economic interests of groups is necessary so that other parties in

interest and the Court can evaluate the positions the group advocates in a proper context. It is to

understand the agenda of the group.” 7 Other courts are in accord. 8

           WHEREFORE, Century 9 respectfully moves for entry of an Order, 10 substantially in the

form attached hereto as Exhibit A, compelling J. Chad Edwards, stating he does business as

Ichor Consulting, LLC, to provide the information specified in Exhibit A pursuant to Rule

2019. 11




6
     Kirschenbaum Decl. Ex. 4. (Jan. 6, 2021, email regarding Ichor Consulting).
7
     Oct. 16, 2020 Hr’g Tr. at 9:8–13.
8
     See Baron & Budd, P.C. v. Unsecured Asbestos Claimants, 321 B.R. 147, 167 (D.N.J. 2005); see also
     In re Archdiocese of Saint Paul and Minneapolis, No. 15-30125 (Feb. 27, 2017) [Dkt. 984]
     (Kirschenbaum Decl. Ex. 5).
9
     “Century” refers to Century Indemnity Company, as successor to CCI Insurance Company, as
     successor to Insurance Company of North America and Indemnity Insurance Company of North
     America.
10
     Century wrote to Mr. Edwards, asking that he submit a Rule 2019 statement, but received no
     response. Kirschenbaum Decl. Ex. 6.
11
     Notice of this motion was provided to the following parties or their respective counsel: (a) the U.S.
     Trustee; (b) the Debtors; (c) the Official Committee of Unsecured Creditors; (d) the Official
     Committee of Tort Claimants; (e) the Future Claims Representative; (f) the Coalition of Abused
     Scouts for Justice; and (g) any other party that has requested notice pursuant to Bankruptcy Rule
     2002. No previous request for the relief sought herein has been made to this Court or any other court.

                                                     2
            Case 20-10343-LSS   Doc 2029     Filed 02/03/21    Page 3 of 3




Dated: February 3, 2021                    Respectfully Submitted,


                                           By:   /s/ Stamatios Stamoulis
                                                 Stamatios Stamoulis (#4606)

                                           STAMOULIS & WEINBLATT LLC
                                           800 N. West Street
                                           Third Floor
                                           Wilmington, Delaware 19801
                                           Telephone: 302 999 1540
                                           Facsimile: 302 762 1688

                                           O’MELVENY & MYERS LLP
                                           Tancred Schiavoni (pro hac vice)
                                           Gary Svirsky (pro hac vice)
                                           Andrew Kirschenbaum (pro hac vice)
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036-6537
                                           Telephone: 212 326 2000
                                           Facsimile: 212 326 2061

                                           Counsel for Century Indemnity Company, as
                                           successor to CCI Insurance Company, as
                                           successor to Insurance Company of North
                                           America and Indemnity Insurance Company of
                                           North America




                                      3
